CHEZEM, Judge.
CASE SUMMARY
Defendants-Appellants, Donna Deann Hunt, American Employers' Insurance Company, and Commercial Union Assurance Companies, appeal from the judgment entered in favor of Plaintiff-Appellee, State of Indiana. We reverse.
ISSUE
Appellants present two (2) issues for our review, which we consolidate and restate as follows:
Whether the trial court's findings of fact, conclusions of law and judgment are "clearly erroneous" or deficient under Trial Rule 52.
FACTS AND PROCEDURAL HISTORY
Defendant Donna Deann Hunt (Hunt) began her employment with the Pike County *569School Corporation (PCSC) in 1975. Several years later she became the Treasurer of PCSC. Hunt remained employed in that capacity until on or about May 15, 1982. The payroll records show that Hunt submitted claims and had been paid for significant amounts of overtime.
On September 24, 1984, the State filed a Verified Complaint for Recovery of Public Funds, which alleged that Hunt was indebted to PCSC for the "overtime" of $21, 582.48 received from 1979-1982. At the conclusion of the bench trial, the court took the matter under advisement. As both parties had requested prior to trial, the court then proceeded to enter Findings of Fact, Conclusions of Law, and Judgment. The judgment was for the State in the amount of approximately $21,000.00.
Other facts will be added as needed.
DISCUSSION AND DECISION
Because this was a bench trial and the court made findings of fact and conclusions of law, we will not set aside the findings or judgment unless they are "clearly erroneous." Trial Rule 52(A); Craig v. Era Mark Five Realtors (1987), Ind.App., 509 N.E.2d 1144, 1146. In determining whether the findings and judgment are clearly erroneous, this Court will neither reweigh the evidence nor judge the credibility of witnesses. Id. We consider only the evidence in the record which supports the judgment along with the reasonable inferences which can be drawn therefrom. Id. We will disturb the trial court's findings only if the record is devoid of facts or inferences supporting the findings. Id.; Best v. Best (1984), 470 N.E.2d 84, 86.
Appellants argue "[the sole conclusion that can reasonably be drawn from the evidence is that the payment of compensation to Hunt for the overtime hours which she worked was authorized by the Board of Trustees." They rely in part upon an "authorization" set forth in the Board's minutes of July 10, 1978, which states:
Mr. Nelson requested extra pay for two employees now working in the central office. Motion was made by Mr. Bell to pay time and a half for any work over 40 hours a week. It was seconded by Mr. Curtis and unanimously carried.
Appellants argue that "[iJt is undisputed that this authorization was never rescind ed." In addition, Appellants contend that Hunt's overtime pay must have been authorized because the Board "repeatedly approved Hunt's claims for compensation for overtime." Thus, they challenge the trial court's finding "[that there was no authorization to pay Hunt any additional compensation for overtime employment."
We hold that there was authorization for the overtime pay given to Hunt. The payroll was submitted to the Board each pay period. Hunt included therein her own claim for salary and overtime. She prepared the payroll claim form as instructed by Field Examiner, Michael McAllister. Each time the payroll was approved by the Board. This approval constitutes authorization. To hold otherwise would render the Board's approval meaningless. While the State argues that there was no "authorization" for the overtime pay, Hunt was paid exactly as the Board approved her claim. Indeed, the facts and inferences in the record do not support the finding in question. Thus, the finding is "clearly erroneous."
We reverse the judgment entered against Appellants.
RATLIFF, C.J., concurs.
MILLER, P.J., concurs with separate opinion.